      Case 2:21-cv-00842-TLN-AC Document 6 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THYRONE CONNOR,                                        No. 2:21-cv-0842 AC P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    CDC MAILROOM STAFF,
15                        Defendant.
16

17           By an order filed May 13, 2021, plaintiff was ordered to file a completed in forma

18   pauperis application or pay the filing fee and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 3. After plaintiff failed to file a

20   completed application or pay the fee, he was given an additional twenty-one days to comply.

21   ECF No. 4. The twenty-one-day period has now expired, and plaintiff has not filed an application

22   to proceed in forma pauperis, paid the filing fee, or otherwise responded to the court’s orders.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                         1
      Case 2:21-cv-00842-TLN-AC Document 6 Filed 08/02/21 Page 2 of 2


 1   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   DATED: August 2, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
